        Case 2:20-cv-02509-BWA-MBN Document 1 Filed 09/14/20 Page 1 of 6




                              UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OB LOTISIANA

DARREL THORN                                  J
                                                        CIVI   ACTION NO:
                                              *
                                              t(
VERSUS
                                              tc

RACETRAC PETROLEUM, INC.                      *

                                    NOTICE OF REMOVAL

         NOW INTO COURT, through undersigned counsel, comes Defendant,                         RaceTrac

Petroleum, Inc. ("Defendanf' or ooRaceTrac"), which, pursuant to 28 U-S.C. $$ 1441 and 1446,

respectfully files this Notice of Removal on the following grounds:

                                                   1.


         On or about July 2, 2020, plaintiff, Da:rel Thorn, filed this action in the Twenty-First

Judicial District Court, Parish of Tangipahoa, State of Louisiana, under the caption DARREL

THORN v. MCETRAC PETROLIUM, Docket Number 2020-000l724,Division                       "C." A    copy   of
the original petition in Defendant's possession is attached hereto as Exhibit A.

                                                   2.

         RaceTrac was served through its agent for service of process on or about September 1,

2020. Therefore, this Notice of Removal is timely as it is being filed within thirty (30) days after

the receipt, through service or otherwise, of a copy of the pleading from which           it   was first

ascertained that the case is one that is removable to federal court.

                                                   3.

         Furthermore, this suit is being removed less than one   (l)   year after the commencement     of

this action in state court.




                                                   1
2396841v.1
         Case 2:20-cv-02509-BWA-MBN Document 1 Filed 09/14/20 Page 2 of 6



                                                       4.

         Pursuant      to 28 U.S.C. $1441(a), removal venue is appropriate, as the United          States

District Court for the Eastern District of Louisiana is the district within which the above

described state court action is pending.

                                                       5.

         This Court has jurisdiction pursuant to 28 U.S.C. $1332 and28 U.S.C. $1441, because

the real parties in interest are citizens of different states and the amount in controversy exceeds

seventy-five thousand dollars and 0i 100 ($75,000.00), exclusive of costs and interest.

                                   CITIZENS OF DIFFERENT STATES

                                                       6.

         Plaintiff, Darrel Thorn, is a citizen of and domiciled in Louisiana.

                                                       7.

         Defendant, RaceTrac Petroleum, lnc., is a Georgia corporation with its principal place        of
business being Georgia.

                                                       8.

         Based on the foregoing, Plaintiff is a citizen of Louisiana, and Defendant is a citizen       of
Georgia. Thus, there is complete diversity of citizenship between the parties.

                                       AMOUNT IN CONTROVERSY

                                                       9.

         Plaintiffs Petition for Damages does not state a demand for a specific amount of

damages, but alleges that he incurred substantial personal injuries and other damages.

                                                       10.

             In   cases where a   plaintiff has not specified an amount in controversy in a petition, the

removing defendant need only demonstrate by a preponderance of the evidence that the




                                                       2
2396841v.1
         Case 2:20-cv-02509-BWA-MBN Document 1 Filed 09/14/20 Page 3 of 6



minimum sum necessary to confer federal diversity jurisdiction is at issue in the case. Simon                   v.


l4tal-Mart Stores, Inc.,l93 F.3d 848, 850 (5th Cir. 1999). A defendant may make this showing

"by demonstrating that it is facially apparent that the claims are likely above $75,000." Luckett

v. Delta Airlines, Inc.,          I7l F3d 295,298        (5th Cir. 1999). This Court should not decline

jurisdiction unless       it   appears   'to a 'legal certainty'   that the claim is really for less than the

jurisdictional amount." DeAguilar v. Boeing Co., 47 F.3d 1404, 1409 (5th Cir. 1995) (citing                    S/.


Paul Mercury Indem. Co. v. Red Cab Co.,303 U.S. 283,289 (1938)).

                                                         11.


             ln Allen, the Fifth Circuit held that where, as here, the plaintifls petition fails to specifl'

the amount in controversy, the court may conclude that removal is proper                        if it is facially
apparent that the claims are likely above the $75,000 threshold for diversity jurisdiction. Allen,

63 F.3d at 1335. On the other hand,            if it is not facially   apparent that the claims are   likely above

$75,000, the removing attorney may support federal jurisdiction by setting forth the facts in

controversy that support a finding of the requisite anowfi. Id.

                                                          t2.

         In this case, it is apparent that the amount in controversy is at least $75,000. Plaintiff

alleges on Page        2 of his Petition that had a stroke and sustained other injuries to his               neck,

shoulders, back, hip, knee, and foot as a result                of an accident at a RaceTrac store. In         the

paragraph entitled "Conclusion," Plaintiff itemizes his alleged, though disputed, general and

special damages associated with the injuries he sustained due to the alleged fault of RaceTrac as

follows:

                    1)         Damages;

                    2)         Medical expenses
                    3)         Physical and mental pain and suffering;




                                                           J
2396841v.l
         Case 2:20-cv-02509-BWA-MBN Document 1 Filed 09/14/20 Page 4 of 6




                  4)     Mental anguish;
                  5)     Loss of enjoyment of life;
                  6)     Disabling injuries;
                  7)     Physical impairment; and
                  8)     Interest and court costs.
                                                     13.

         Furthermore, on August      ll,   2020, Plaintiff filed a "Motion for Entry       of a Default
Judgment" wherein Plaintiff moves for entry of default judgment for the amount of one million

dollars ($1,000,000.00). A copy of the motion is attached to this Notice of Removal as Exhibit

B.

                                                     14.

         As a result of the foregoing allegations in Plaintiff s pleadings of serious injuries to

multiple parts of his body, which are denied but accepted as true purely for the purposes of this

removal, as well as his request for one million dollars ($1,000,000.00) in his Motion for Entry       of
Default Judgment, RaceTrac avers that the amount in controversy in the above entitled action,

exclusive    of   interest and costs, clearly exceeds the jurisdictional amount          of seventy-hve
thousand dollars and 0/100 ($75,000.00) set forth in 28 U.S.C. $1332 and incorporated in 28

U.S.C. $1441(a), which allows removal of a state court action to federal court.

                                                     15.

         Defendant avers that the face of Plaintiff s pleadings satisfy the amount in controversy

element to allow for removal of this matter. In support of the amount in controversy element

being met, RaceTrac avers that courts have routinely awarded more than $75,000 in general

damages to plaintiffs who suffered from traumatic brain injuries such as a             stroke. See, e.g.
Denton v. Vidrine,2006-0141(La. App.           I Cir. 12128106),951   So.2d   274,writ denied,2007-0172

(La.5ll8l07),957 So.2d      152 ($965,000 in general damages awarded in damages to         plaintiff who

suffered from a stroke after a highway traffic accident that resulted in plaintiffs suffering a



                                                     4
2396841v.1
         Case 2:20-cv-02509-BWA-MBN Document 1 Filed 09/14/20 Page 5 of 6




stroke); LeBlanc v. Baxter,05-33 (La. App. 5 Cir. 05131105),905 So.2d 415 (affirming general

damage award       of   $215,000 where the plaintiffs injuries included, among other things,                    a

concussion); and Holden v. East Baton Rouge Medical Center, 624-471 (19th JDC 03l07llS)

($175,000 in general damages awarded to plaintiffwho suffered from a concussion as a result                    of
a   fall).t In light of these reported   cases and   Plaintiff   s claims that he suffered a stroke as   well as

other injuries to his neck, shoulders, back, hip, knee, and foot, RaceTrac avers that the amount in

controversy    in the above entitled action, exclusive of interest and costs, clearly              exceeds the

jurisdictional amount of seventy-five thousand dollars and 0/100 ($75,000.00) set forth in 28

U.S.C. $1332 and incorporated in 28 U.S.C. $laal(a), which allows removal of a state court

action to federal court.

                                                       16.

          Pursuant to 28 U.S.C. $1446(a), a copy of all process, pleadings, orders, and other filings

in the state court record and/or served upon, or otherwise provided to, Defendant prior to the

frling of this removal are attached      as   Exhibit C.

                                                       17.

          Contemporaneous with the        filing of this Notice of Removal, Defendant has given the

Twenty-First Judicial District Court, Parish of Tangipaho4 State of Louisiana, written notice of

removal, a copy of which is attached hereto as Exhibit D.

                                                       18.

          In addition, contemporaneous with the filing of this Notice of Removal, Defendant has

provided all adverse parties, including Plaintiff, written notice of removal, a copy of which is

attached hereto as Exhibit E.



1 Undersigned counsel      for RaceTrac has no information with which to survey cases for similar quantum awards
other than the allegations in PlaintifPs Petition for Damages. RaceTrac denies that Plaintiff suffered any damages
whatsoever; but avers that these verdicts, which do not even taken into account special damages awarded to those
plaintiffs (i.e. medical expenses, wage loss, earning capacity, etc.), clearly support removal.



                                                           5
2396841v.1
         Case 2:20-cv-02509-BWA-MBN Document 1 Filed 09/14/20 Page 6 of 6




                                                19.

         Defendant reserves the right to supplement this Notice of Removal.

         WHEREFORE, Defendant, RaceTrac Petroleum, Inc., prays that this Notice of Removal

be accepted by this Honorable Court as good and sufficient and that the above-described civil

action be removed from the Twenty-First Judicial District Court, Parish of Tangipahoa, State     of
Louisiana, to this Court for trial and determination as provided by law; that this Court enter such

orders and issue such process as may be necessary and proper to bring before it all copies of all

records and proceedings presently pending      in the aforementioned state court and thereupon
proceed with the civil action as if originally commenced in this Court; and for all necessary and

appropriate orders and decrees in accordance with applicable law.

                                            Respectfirlly submitted,
                                            TAYLOR, PORTER, BROOKS & PHILLIPS L.L.P

                                            By s/ Caroline K. Darwin
                                              Tom S. Easterly, La. Bar No. 30488 (T.A.)
                                              Caroline K. Darwin,La.Bar No. 37651
                                              P.O.Box2477
                                               Baton Rouge, LA 70801/70821
                                               Phone: (225) 387-3221
                                               Fax: (225) 346-8049
                                               Email : tom.easterly @taylorporter.com
                                               Email: caroline.darwin@taylorporter.com

                                            Attorneys   for RaceTrac Petroleam, Inc.

                                 CERTIFICATE OF SERVICE

         I hereby certify that on September   14, 2020, a true and correct copy of the foregoing

document was served on Plaintiff Darrel Thorn, by depositing a copy in the United States mail

and/or by e-mail transmittal.

                                                              s/ Caroline   K   Darwin




                                                 6
2396841v.1
